Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES RESULTS FOR FIRST QUARTER RESULTS OF 2011 Tel Aviv, Israel, May 31, 2011, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) announced today its results for the first quarter of 2011. Consolidated revenues for the three month period ended March 31, 2011 amounted to NIS 221 million (US$ 64 million) compared to NIS 162 million reported in the corresponded period in 2010. The increase is mainly attributable to: (i) an increase from investment property attributable to EDT Retail Trust (our operations in the USA which we acquired in June 2010); (ii) an increase in revenues from commercial centers mainly due to launching two additional commercial centers by our subsidiary Plaza Centers N.V. offset by ;(iii) a decrease in revenues from hotels due to the sale of our hotels in the United Kingdom in December 2010. Revenues from commercial centers for the three month period ended March 31, 2011 were NIS 29 million as compared to NIS 20 million reported in the corresponded period in 2010. This increase is mainly attributable to the operations of four completed commercial and entertainment centers in Q1 2011 as compared to two in the corresponding period in 2010. Cost of commercial centers for the three month period ended March 31, 2011 amounted to NIS 39 million (US$ 11 million) as compared to NIS 40 million reported in the corresponded period in 2010. This decrease is mainly attributable to: (i) a devaluation of the average exchange rate of the Euro against the NIS in Q1 2011 compared to the corresponding period in 2010; offset by (ii) an increase in direct costs related to the operation of four commercial centers in Q1 2011 as compared to two in the corresponding period in 2010. Gain from fair value adjustment of investment property for the three months period ended March 31, 2011 amounted to NIS 25 million (US$ 7 million) as compared to nil in the corresponded period in 2010. The gain is attributed to the revaluation of EDT's retail properties. Revenues from investment property rental income amounted to NIS 61 million (US$ 18 million) for the three month period ended March 31, 2011 as compared to nil in the corresponded period in 2010. These revenues are attributable to EDT's retail properties. Cost of Investment property for the three month period ended March 31, 2011 amounted to NIS 26 million (US$ 8 million) as compared to nil in the corresponded period in 2010. These costs are attributable to EDT's retail properties. Revenues from hotel operations and management for the three month period ended March 31, 2011 amounted to NIS 59 million (US$ 17 million) as compared to NIS 92 million reported in the corresponded period in 2010. The decrease is mainly attributable to sale of our hotels in the United Kingdom in December 2010, offset by an increase in revenues of the Radisson hotels in Bucharest and Antwerp. Costs and expenses from hotels operations and management for the three month period ended March 31, 2011 amounted to NIS 53 million (US$ 15 million) as compared to NIS 81 million reported in the corresponded period in 2010. The decrease is mainly attributable to sale of our hotels in the United Kingdom in December 2010. Revenues from sale of medical systems for the three month period ended March 31, 2011 amounted to NIS 9 million (US$ 2 million) compared to NIS 8 million in the corresponded period in 2010. Costs and expenses of medical systems operations for the three month period ended March 31, 2011 amounted to NIS 18 million (US$ 5 million) as compared to NIS 16 million reported in the corresponded period in 2010. Research and development expenses for the three month period ended March 31, 2011 amounted to NIS 16 million (US$ 5 million) as compared to NIS 15 million reported in the corresponded period in 2010. Revenues from sale of fashion merchandise for the three month period ended March 31, 2011 amounted to NIS 38 million (US$ 11 million) as compared to NIS 42 million reported in the corresponded period in 2010. Cost and expenses of fashion merchandise for the three month period ended March 31, 2011 amounted to NIS 45 million (US$ 13 million) as compared to NIS 50 million reported in the corresponded period in 2010. The decrease is attributed to the decrease in retail operations as mentioned above. General and administrative expenses for the three month period ended March 31, 2011 amounted to NIS 15 million (US$4 million) as compared to NIS 18 million reported in the corresponded period in 2010. Such decrease is mainly attributable to a decrease in salaries and fringe benefits and to a decrease in professional expenses. Financial expenses, net for the three month period ended March 31, 2011 decreased to NIS 36 million (US$ 10 million) as compared to NIS 101 million reported in the corresponded period in 2010. The decrease of NIS 65 million is mainly attributable to the following: (I) A decrease in the amount of NIS 58 million (US$ 17 million), attributable mainly to non-cash expenses derived from changes in fair value of financial instruments (mainly Plaza Centers notes, currency and interest hedge transactions, derivatives and marketable securities) all measured at fair value through profit and loss. (II) A decrease in the amount of NIS 60 million (US$ 17 million) in non-cash expenses related to exchange rate differences. The decrease is mainly attributable to exchange rate income in respect of Plaza Center's notes as a result of the revaluation of the EURO against the NIS. Offset by: (III) An increase in interest expenses, net in the amount of NIS 17 million (US$ 5 million) (net of: (i) interest income and (ii) capitalization of financial expenses to qualified assets). Such increase is mainly attributable to (i) interest expenses related to EDT's operations; (ii) interest expenses on additional notes raised by us and Plaza Centers; offset by (iii) a decrease in interest expenses related to our hotels operation due to the sale of the hotels in the United Kingdom. (IV) An increase in amount of NIS 36 million (US$ 10 million) is attributable to the Israeli Consumer Price Index (CPI) linkage on notes which generated expenses of NIS 20 million in Q1 2011, as compared to income in the amount ofNIS 16 million in the corresponded period in 2010. The increase in the Israeli CPI in Q1 2011 was 0.87% compared to a decrease of 0.95% in the corresponded period in 2010. Impairment charges and other expenses, net for the three months period ended March 31, 2011 amounted to NIS 14 million (US$ 4 million( as compared to NIS 8 million reported in the corresponded period in 2010. These expenses are attributed mainly to impairment of property, plant and equipment and to initiations expenses attributed to our operations in India and in the United States. Loss before taxes for the three month period ended March 31, 2011 was NIS 43 million (US$ 12 million) as compared to loss before taxes in the amount of NIS 170 million reported in the corresponded period in 2010. Tax benefit for the three month period ended March 31, 2011 was NIS 2 million (US$ 0.5 million) as compared to income tax in the amount of NIS 0.1 million reported in the corresponded period in 2010. Loss for the three month period ended March 31, 2011 was NIS 41 million (US $12 million) of which loss in the amount of NIS 63 million (US$ 18 million) is attributable to the equity holders of the Company and profit in the amount of NIS 22 million (US$ 6 million) is attributable to the non-controlling interest. Our shareholders' equity as of March 31, 2011 amounted to NIS 2.24 billion compared to NIS 2.17 billion as of December 31, 2010. About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India; (ii) U.S. Real Property - Investment in commercial real property in the United States; (iii) Hotels - Hotel operation and management, primarily in major European cities; (iv) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (v) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe; (vi) Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel; and (vii) Other Activities - (a) venture capital investments; and (b) investments in hospitals and farm and dairy plants in India. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2009, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements For Further Information: Company Contact: Investor Contact: Dudi Machluf Mor Dagan Chief Executive Officer (Co-CEO) Investor Relations Tel:+972-3-6086024 Tel:+972-3-516-7620 dudim@elbitimaging.com mor@km-ir.co.il ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS March 31 December 31, March 31 2 0 1 1 2 0 1 0 2 0 1 1 (in thousand NIS) Convenience translation US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Assets related to discontinued operation - - - Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Liabilities related to discontinued operation Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non Controlling interest . ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 (in thousand NIS) Convenience translation US$'000 Revenues and gains Gain from bargain purchase - - - Gain from sale of real estate assets - - - Gain from changes of shareholding in subsidiaries - Commercial centers Gain from fair value adjustment of investment property - Investment property rental income - Hotels operations and management Sale of medical systems Sale of fashion merchandise and others Expenses and losses Commercial centers Investment property expenses - Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and others Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses, net Impairments, charges and other expenses, net Profit (loss) before income taxes ) ) ) Income taxes (tax benefits) ) ) Profit (loss) from continuing operations ) ) ) Profitfrom discontinued operation, net - - - Profit (loss) for the period ) ) ) Attributable to: Equity holders of the Company ) ) ) Non Controlling interest ) ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 1 2 0 1 0 2 0 1 0 2 0 1 1 (in thousand NIS) Convenience translation US$'000 Profit (loss) for the period ) ) ) Exchange differences arising from translation of foreign operations ) ) Lossfrom cash flow hedge - ) - Gain (loss) from available for sale investments ) ) ) Comprehensive income (loss) ) ) Attributable to: Equity holders of the Company ) ) Non Controlling interest ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Foreign Available for Stock Total amount attributable to equity Share Share currency translation Hedging sale and other base compensation Retained Gross Treasury holders of the Non Controlling Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (in thousand NIS) Balance - December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) - ) ) ) Purchase of parent shares by a subsidiary - ) ) - ) Stock based compensation expenses - Employee stocks expired ) - - - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) Exercise of shares by employees 13 - - - ) - Purchase of the minority interest - December 31, 2010 ) - ) ) Comprehensive income (loss) - ) - Purchase of parent shares by a subsidiary - Stock based compensation expenses - Employee stocks expired - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) ) Exercise of shares by employees - March 31, 2011 ) - ) ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Foreign Available for Stock Total amount attributable to equity Share Share currency translation Hedging sale and other base compensation Retained Gross Treasury holders of the Non Controlling Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (in thousand NIS) December 31, 2010 ) - ) ) Comprehensive income (loss) - - - 88 - ) - Purchase of parent shares by a subsidiary - Stock based compensation expenses - Employee stocks expired - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) ) Exercise of shares by employees - March 31, 2011 ) - ) )
